Citation Nr: 1647765	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  11-17 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cervical spine disorder, to include as secondary to service connected lumbosacral strain with post-surgical laminectomies and total spinal fusion from L2 to S1, with severe lumbar radiculopathies.

2. Entitlement to an increased rating for lumbosacral strain with post-surgical laminectomies and total spinal fusion from L2 to S1, with severe lumbar radiculopathies, currently rated 60 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and G.K.

ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to January 1977.

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In May 2014, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The issue of entitlement to an increased rating for lumbosacral strain with post-surgical laminectomies and total spinal fusion from L2 to S1, with severe lumbar radiculopathies, currently rated 60 percent, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a cervical spine disorder that was caused or aggravated by his service-connected lumbar disability or due to disease or injury in active military service.






CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in July 2009 and April 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duties to assist the Veteran in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Specifically, the AOJ has obtained copies of his service treatment records, as well as post-service VA and non-VA treatment records that he has identified in connection with his appeal.  Also, records from the Social Security Administration have been obtained.  At the May 2014 hearing before the Board, the Veteran testified that, in addition to conversations with his doctors, he had read medical articles that lead him to conclude his cervical spine disorder is caused or aggravated by his service-connected lumbar spine disability.  The record was left open for 60 days following the hearing in part to allow the Veteran to submit these articles if he desired.  However, as of the date of this decision no such articles have been submitted.  The Veteran has not alleged, and the record has not otherwise revealed, any pertinent records that remain outstanding with respect to his cervical spine claim. 

In addition to obtaining relevant service and post-service records, the duty to assist includes providing an examination when necessary to support a claim.  In this case, the Veteran was afforded a VA examination for his cervical spine in March 2015, pursuant to the Board's January 2015 remand.  For the reasons indicated below, the March 2015 VA examination and opinion, along with the April and May 2015 addendums, are adequate and complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the May 2014 Board hearing, the undersigned explained the issues on appeal, and asked question to suggest the submission of evidence that may have been overlooked. These actions provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Applicable Law

To establish entitlement to service connection, a veteran must show: "(1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such a disorder during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2015).  The Court of Appeals for Veterans Claims (Court) has held that the term "disability" as used in 38 U.S.C.A. § 1110  and 38 C.F.R. § 3.310(a) should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

To establishing entitlement to service-connection on this secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Analysis

The Veteran contends that his present cervical spine disorder is caused or aggravated by his service-connected lumbar spine disability.  Board Hearing Tr. p. 17-19.  However, in the record, there has also been some suggestion that the Veteran's cervical spine disorder is directly related to his active duty service, namely a fall where the Veteran struck his head on a truck's step.  March 2015 VA Examination Report.  As such, the Board will address both whether the Veteran's cervical spine disorder is caused or aggravated by his service-connected lumbar disability and whether it is directly related to service.  

The March 2015 VA examiner diagnosed degenerative arthritis of the cervical spine as well as spinal stenosis, status post cervical fusions.  Thus, the requirement of a current disability is met. 

A review of the Veteran's service treatment records reveals numerous notations of lower back pain.  The Veteran was provided physical therapy to address this, however, the condition did not resolve.  The Veteran was eventually discharged following a Medical Board finding of chronic lumbosacral strain.  Nevertheless, the service treatment records show no cervical spine injury or complaint of neck pain.  A Report of Medical Examination, completed in May 1976, indicates a spinal abnormality, but further notation indicates that this refers to the lower back.  A doctor's notation on a Report of Medical History, completed on the same date, indicates the Veteran fracture his right clavicle in September 1970, prior to service, with a full recovery. 

The Veteran reported, to the March 2015 VA examiner, that he started having neck pain in early 1976, during service.  This was the result of an incident involving him hitting his head on the step of a truck following being kicked by another person.  At the time he did not seek medical assistance.  He reports having told the doctor at Womack Hospital about the incident at the time he was receiving his in-service treatment for his lower back, however, he had no neck pain at that time and the doctor did not treat his neck.  The Veteran also noted that he has been told by doctors his lumbar spine disability would affect other parts of the spine.  

A November 1977 face sheet from Frankford Hospital includes a diagnosis of cervical and lumbar strain and sprain following an October 1977 motor vehicle accident, nine months after service.  There is no mention in the medical record of cervical spine problems again until the Veteran had two cervical spine surgeries in 1988, following an initial lumbar spine surgery in 1987.  Following the surgeries, the medical record shows regular complains of neck pain and evidence of a cervical spine disorder.     

A June 1990 VA examination report notes the Veteran's cervical spine surgeries and includes a diagnosis of "Residuals of a cervical laminectomy: Scar of neck; Cervical Strain."  No opinion is provided on the etiology of the cervical strain.

At his May 2014 hearing as well as in his September 2010 Notice of Disagreement, the Veteran made no mention of any in-service injury to his neck.  Instead he asserted that, based on what he had been told by doctors and what he has read in medical articles, his cervical spine condition is caused or aggravated by his service-connected lumbar spine disability.

Following a VA examination in March 2015, an examiner provided an opinion on the etiology of the Veteran's cervical spine disorder with further clarification in April and May 2015 addendums.  The VA examiner notes the motor vehicle accident in 1977 as well as three more motor vehicle accidents involving the Veteran in 2006, concluding that the Veteran's cervical spine disorder is most likely caused by or a result of the four post-service motor vehicle accidents.  The examiner supports this conclusion by noting the lack of in-service medical record showing a neck or cervical spine complaint or injury.  Moreover, the examiner indicates that accepting that the Veteran had neck pain following the 1976 incident with the truck step he reports not experiencing neck pain again until 1987.  This gap in time makes it less likely than not that the neck pain experienced in 1987 is related to the neck pain in 1976.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service); cf. Kahana v. Shinseki, 24 Vet. App. 428, 438-39 (2011) (Lance, J., concurring) (noting that the Board may consider the absence of symptom under Maxson so long as it does not improperly infer the absence of symptoms from the absence of treatment or other corroboration).  Furthermore, the examiner concludes it is less likely than not that the Veteran's cervical spine disorder is secondary to or aggravated by his service-connected lumbar spine disability.  As the Veteran's medical record does not include any medical statements indicating that the lumbar spine disability caused his cervical spine disorder.  Also, a review of the medical literature does not support a finding that lumbar spine degeneration leads to cervical degeneration.

A review of the records provided by Social Security reveals no medical opinion indicating that the Veteran's cervical spine disorder is caused or aggravated by his lumbar spine disability or related to active duty service.

The only competent opinion as to whether the Veteran's cervical spine disorder is caused or aggravated by his lumbar spine condition or related to service is the March 2015 medical opinion.  The Board finds this evidence probative and persuasive, as it was based on current medical knowledge and the evidence of record.  The Veteran has suggested that his doctors have told him that such a relationship exists; however, no such opinion with a supporting rational has been submitted to the record. 

Therefore, the evidence weighs against finding the Veteran's cervical spine disorder was caused or aggravated by his service-connected lumbar spine disability.  This evidence also weighs against finding a nexus between any aspect of the Veteran's military service and his cervical spine disorder.  

The Board acknowledges that a "valid medical opinion" is not a strict requirement for establishing in-service nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board further recognizes that, in this case, the Veteran himself is of the opinion that his current cervical spine disorder is caused or aggravated by his service-connected lumbar disability or is directly related to service.  A lay person is capable of opining on medical questions that fall within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Board accepts that the it is generally within common knowledge that trauma may lead to arthritis.  However, the etiology of this Veteran's current cervical spine disorder is a complex issue that requires clinical expertise to diagnose and evaluate due to the significant history of post-service trauma and treatment in this case.  Cf. Jandreau, 492 F.3d at 1376-77 n.4 (Fed. Cir. 2007) (noting that lay persons are not competent to diagnose cancer).

The Board notes that following the May 2014 hearing the record was held open for 60 days, in part, so that the Veteran, if he desired, could submit the medical articles that, in addition to his discussions with doctors, lead him to conclude that his cervical spine disorder is caused or aggravated by his service-connected lumbar spine disability.  However, a review of the claims file reveals no such articles have been submitted.    

After a careful review of the evidence, the Board finds that service connection for a cervical spine disorder is not warranted as either secondary to a service-connected disability, in this case a lumbar spine disability, or on a direct basis.  

The Board must also consider whether service connection is warranted on a presumptive basis.  Arthritis is a chronic disease that may be presumed service-connected if it manifested to a degree of at least 10 percent within a presumptive period following the Veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

Here the Veteran was in a motor vehicle accident in October 1977, less than a year following service.  Medical records suggest that the Veteran was treated for related injuries from October 1977 to December 1977 with a resulting diagnosis of cervical strain and sprain.  No arthritis was diagnosed at this time and nothing in the record suggests it develop in the short period between his treatment for the accident and the expiration of the year following service, which ended in January 1978.

The Board recognizes that the elements of in-service incurrence or aggravation and nexus may also be presumed based on continuity of symptomatology, which may be demonstrated through competent and credible lay evidence.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1337-1338.  However, no such evidence has been presented here as the Veteran has indicated the neck pain he associates with his current cervical spine disorder did not start till around the time of the 1988 cervical spine surgeries.

Therefore, there is no evidence that cervical spine arthritis was demonstrated within one year of discharge from active duty.  As such, the presumption of service connection does not apply and this claimed disability may not be directly or presumed to have been incurred during service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is a tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

Accordingly, the Board finds that, while the Veteran has met the initial element for service connection based upon his current cervical spine disorder diagnosis, he has not satisfied the remaining requirements on either a secondary, direct, or presumptive basis.

Therefore, while mindful of the benefit of the doubt doctrine, the Board finds that rule is not for application and the benefits sought on appeal must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
ORDER

Entitlement to service connection for a cervical spine disorder, to include as secondary to service connected lumbosacral strain with post-surgical laminectomies and total spinal fusion from L2 to S1, with severe lumbar radiculopathies, is denied.


REMAND

The Veteran also claims entitlement to a rating in excess of 60 percent for lumbosacral strain with post-surgical laminectomies and total spinal fusion from L2 to S1, with severe lumbar radiculopathies, currently rated 60 percent.  He has been provided multiple VA lumbar spine examination during the appeal period; however, none of these examinations comply with the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016) (holding the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  The Board recognizes that the need for a reexamination is not the fault of the physician in this instance because the Court's decision was rendered after the examination occurs.  It is deeply frustrating to this Board member --- as it must be to the Veteran --- that another remand is required.  However, the holding of Correia as to the nature of the required testing is clear.

Furthermore, the Veteran's most recent VA peripheral nerves examination occurred in November 2013.  A comparison of the severity of the lumbar radiculopathy symptoms described in the November 2013 examination with the lumbar radiculopathy symptoms described as part of the March 2015 lumbar spine examination suggest some of these symptoms have increased in severity.  Nevertheless, at the time of the March 2015 lumbar spine examination a peripheral nerves examination, which would address to what extent there is complete or incomplete paralysis of any peripheral nerves affecting the lower extremities, was not provided.

As such, new lumbar spine and peripheral nerves examinations should be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations as to the severity of his lumbar spine disability and associated radiculopathy.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The lumbar spine examination should include the results of joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016). 

The peripheral nerves examiner should indicate whether there is complete or incomplete paralysis of any peripheral nerve affected by the Veteran's lumbar spine disability, as well as comment on the severity of that paralysis.  

2. After the above development has been completed, readjudicate the claims for entitlement an increased rating for lumbosacral strain with post-surgical laminectomies and total spinal fusion from L2 to S1, with severe lumbar radiculopathies.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


